DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-7 and 12 in the reply filed on 10/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “structures are provided which structures fit together and prevent rotation of the drill sleeve and the reference object relative to teach other” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations “a cylindrical reference object” in line 3 and subsequently recites "the reference object" multiple times in lines 5-7 however claim 5 depends upon claim 1, which recites “inserting a reference object” in step e, thus rendering it subsequent recitations of “the reference object” unclear as the term could be modifying either the reference object from claim 1, or the cylindrical reference object from claim 5. For purpose of examination any of such combinations will be deemed to provide for the claim limitation.
Regarding claim 6, the phrase "in particular aluminum or a comparable x-ray attenuating material" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " or a comparable x-ray attenuating material "), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 12 recites the limitation "wherein the radiological detection is digital volume tomography or computed tomography" in lines 1-2 however claim 12 depends upon claim 1, which recite separate a first three-dimensional radiological detection and a second three-dimensional radiological detection and it is unclear whether the limitation of claim is intended to further modify the first, second, or both radiological detections. For purpose of examination any of such combinations will be deemed to provide for the claim limitation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 2005/0084144 A1) in view of Stauder et al. (DE 102008060522 A1-provided English translation for paragraph citations)
Regarding claim 1, Feldman discloses a method for detecting the alignment (title and abstract) of at least one drill sleeve (Fig. 5 elements A/C/E) in a drilling template (Fig. 5 element 500), relative to the jaw of a person, comprising the following steps: 

b. creating an X-ray template from the impression element by introducing at least three X-ray visible reference bodies that are disposed at a distance from one another into the impression element (Fig. 11 elements 1112-1114, markers in Fig. 1 elements 116 and elements 112 are all radio-opaque markers); 
c. carrying out a first three-dimensional radiological detection, in which the jaw of the person, together with the X-ray template fastened to the jaw in a form-fit manner, are detected (Fig. 11 element 1116); 
d. as a function of planning data to achieve a planned guide channel progression creating a drilling template from the X-ray template by fastening at least one drilling sleeve to the X-ray template (Fig. 11 elements 1124-1136, planning of guide channels using 3d images and fastening a drill hole by drilling it into the template thus integrally fastened), 
f. carrying out a second dimensional detection, in which only the drilling template, which is outside the jaw, including the reference bodies thereof and the drill holes are imaged to (paragraph [0083] lines 1-9).
Feldman discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose the step of inserting a reference object, including at least three spaced X-ray visible reference bodies, into the at least one drill sleeve in a form-fit manner; and where the second detection further includes a three-dimensional radiological detection with at least one reference object inserted therein and including the reference bodies thereof being detected.
However, Stauder discloses a method of detecting alignment of at least one drilling sleeve in a drilling template by creating a drilling template with a drill sleeve fastened to the template (fig. 2 drill sleeve being the cross hatched tube inside drill template 8), inserting a reference object including at 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of inserting a reference object with three spaced apart bodies into a drill sleeve when carrying out a subsequent detection of the template and the reference object and performing detection as a three dimensional radiological detection as taught by Stauder into the method of as taught by Feldman for the purpose of providing the benefit of being able to detect/recognize the orientation of the implantation bore before drilling an implantation hole in case a correction was needed as taught by Stauder (translation paragraph [0024] lines 1-3). 
Regarding claim 2, Feldman further discloses where the multiple measurements of a drill hole are calculated and compared to an associated planned position data of an planned trajectory to ascertain deviations from the plan (paragraph [0033] all disclosing the use of imaging to determine planned trajectories and to make sure they are “properly aligned” thus ascertaining any deviations.).
Regarding claim, 3, Feldman discloses where the ascertained deviation includes at least a center line of a virtual implant associated with the drill sleeve and of the virtual planned implant (paragraph [0087] lines 1-11 disclosing the center lines of implant bores being compared which correlate to the planned centerline of the drill sleeve and the virtual planned implant).
Regarding claim 4, Feldman further discloses where the measurement data of two x-ray imaging’s are visually superimposed by eliminating any positional differences between the reference 
Regarding claim 12, Feldman further discloses where the radiological detection is digital volume or computer tomography (paragraph [0079] lines 4-6 disclosing CT scan, which is computed tomography scan). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 2005/0084144 A1) in view of Stauder et al. (DE 102008060522 A1-provided English translation for paragraph citations) as applied to claim 1 above and further in view of Klein et al. (US 2008/0220390 A1).
Feldman/Stauder discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the method further includes a cylindrical reference object that interacts with the drill sleeve being cylindrical, where the cylindrical reference object and the cylindrical drill sleeve are provided with mutually facing surfaces that have structures which fit together to prevent rotation of the drill sleeve and the cylindrical reference object relative to each other and thus the cylindrical reference object is non-rotatably engaged with the drill sleeve.
However Klein discloses a dental surgery tool with a cylindrical drill sleeve (Figs. 1-3 element 10) and a cylindrical reference object (Figs. 4-6) where the cylindrical reference object and the cylindrical drill sleeve have mutually facing surfaces with structures that fit together to non-rotably engage the cylindrical drill sleeve with the cylindrical reference object (Fig. 1 elements 20/24 and Fig. 5 element 60 which when engaged would prevent any further rotation).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cylindrical reference object and cylindrical drill sleeve where each cylindrical element has a structure which fits together on mutually facing surface to . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 2005/0084144 A1) in view of Stauder et al. (DE 102008060522 A1-provided English translation for paragraph citations) as applied to claim 1 above and further in view of Lehner et al. (US 2018/0243061 A1).
Feldman/Stauder discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the method further includes a cylinder made of aluminum x-ray attenuating material surrounding the drilling template during a subsequent radiological detection.
However Lehner discloses a method of planning dental treatment (title and abstract) by taking an initial radiological detection of an impression tray in a patient’s mouth (paragraph [0025]-[0026]) and taking a subsequent scanning of an impression out of the mouth with a cylinder of x-ray attenuating material of aluminum surrounding the impression (Fig. 2 element 6, paragraph [0027] all) which provides for similar x-ray recordings for the missing soft tissue.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method further including a cylinder made of aluminum x-ray attenuating material surrounding the drilling template during a subsequent radiological detection as taught by Lehner into the method as taught by Feldman/Stauder for the purpose of providing for the subsequent x-ray detections of impression material outside the mouth to be . 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        01/22/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772